.       .




                            December 13, 1957

    Hon. Glyndon M. Hague              Opinion No. ~11-308
    County Attorney
    Cleburne, Texas                    Re:   Does the Tax Assessor-
                                             Collector   for Johnson
                                             County have the proper
                                             authority to asseas and
                                             collect   taxea for the
                                             Johnson County Rural Fire
                                             Prevention District     estab-
                                             lished under the Rural Fire
                                             Prevention Districts     Act,
                                             Vernon’s Annotated Civil
    Dear Mr. Hague:                          Statutes,   Article  2.531a-6?
                You request the opinion of this      office  upon several
    questions   involved in the above-captioned      matter.   Your
    questions   are as follows:
                1.   Does this office   (Tax Assessor-
                     Collector) have proper authority
                     to assess and collect   this tax
                     in Johnson County, Texas?”

                2.   “May it be assessed and collected
                     on real property? personal property?
                     tangible property? intangible   proper-
                     ties?,  said properties being within
                     the boundaries of Johnson County,”

                3.   “If the tax as levied Is not paid
                     and becomes delinquent,   what author-
                     ity does this office   have to collect
                     said tax?”
                4.   “Does the election      of November 6,
                     1956, meet the requirements of
                     Section 8-a of the Rural Fire Pre-
                     vention Districts      Act concerning
                     th& inclusion     of incorporated
                     cities,   towns and villages     located
                     in Johnson County so as to make said
                     incorporated   cities,    towns and villages
                     a part of said Rural Fire District        and
                     property located therein subject to the
                      .03 cent tax?”
Han, Glyndon M. Hague,       page 2 (~~-308)


           At the outset, we are confronted with the question
whether the County Assessor-Collector       of Taxes in Johnson
County, has any authority ,to collect      this tax.  Nowhere in
the Act as It finally     passed is this authority conferred upon
him; nor under the Act does the Board of Fire Commissioners,
which constituted    the governing board of the Fire Prevention
District,  have any power to confer ,this authority upon the
Tax Assessor-Collector     of Johnson County.    There Is nothing
In the Act from which It might be reasonably inferred        that
the Tax Assessor-Collector      of Johnson County has the author-
ity to collect    the tax.    It is, therefore,  apparent that if
the Tax Assessor-Collector      has the authority to collect   this
tax, we must find it elsewhere.
            If the fire prevention tax is a county tax then
under the constitutional      and statutory    authority conferred
upon the Tax Assessor-Collector       generally   to collect   county
taxes this would be sufficient       to support the collection       of
this tax by him. Therefore,        the first   question we must
answer:    Is this a county tax?      If it is, the County Tax
Assessor-Collector     has this authority    to collect    this tax,
otherwise not.      We have reached the conclusion      that it is
not a county tax and not k&ended by the Legislature             that
it should be.      We are led to this conclusion      by the terms
of Section 48-d of Article      III of .the Ccnstitution     which
is the constitutional     authority for the establishment        and
creation of Rural Fire Prevention Districts          and the levy
of the tax of -03 cents per One Hundred ($100.00) Dollars
valuation on .the ad valorem property situated in such dis-
trict.    This constitutional    provision   reads as follows:
            "The Legislature  shall have the power
      to provide for the establishment     and creation
      of rural fire prevention districts      and to
      authorize a tax on the ad valorem property
      situated in said districts    not to exceed
      Three (34) Cents on the One Hundred ($100.00)
      Dollars valuation for the support thereof;
      provided that no tax shall be levied In
      support of said districts    un,til approved by
      vote of the peop.le residing   therein,
      (Emphasis added.)
           It is observed that the taxes levied must be for
the support of the district,   and we think clearly it 1s
intended that it be considered and treated as a district
tax, as distinguished   from a county tax.
Hon. Glyndon M. Hague,          page 3 (~~-308)


               Section   8 of the Act says In part as follows:
            “The election    to confirm the district
      or authorize the levy of the tax shall be
      submitted as a single proposition     to the
      people residing    therein who are qualffied
      to vote,”    (Emphasis added.)
               Section   8(a)   IS in part as follows:
             “No district    hereafter    created shall
      include the area of anv incornorated          citv.
      town, or village,      unless a majority of the
      electors    residing   in the municipality      and
      participating      in the election     called by
      the Commissioners’ Court to confirm the
      district    and levy the tax have voted in
      favor of both the creation of the district
      and the levy of the tax.”          (Emphasis added. )
               Section 10 with reference      to the authority   of
the district       is in part as follows:
      11    . to levy and enforce the collection
      0; taxes in lands and other property within
      the district   for the district revenue-
      accept and receive donations;   and to do any
      and all lawful acts required end expedient
      to carry out the purposes of this Ac t . 11
       (Emphasis added.)
               Section   12 reads In part    as follows:
      11e . . The Board of Blre Commissioners
      shall annually levy and cause to be assessed
      and collected    a tax upon all properties,   real
      and personal,    situated within the district
      and subject to taxation In an amount not to
      exceed %ree Cents (34) on the One Hundred
      Dollars ($100.00) valuation for the support
      of the district,     and for the purposes author-
      ized in this Act.”       (Emphasis added.)
           Thus, it appears that throughout the Act
emphasis is laid upon the creation and powers of the
districts  and the levy of the taxes in support of the
districts.
                                                                .   -




Hon. Glyndon M, Hague,      page 4 (WW-308)


           It is, therefore,    manifest that it was the inten-
tion   of the Legislature    to authorize the levy and assessment
of this tax as a district     tax solely for the benefit and sup-
port of the Fire Prevention District      and Is not a county tax.
Any doubt in this regard Is removed by the fact that Senate
Bill No. 372 as originally     Introduced haa the following  pro-
vision in It:
             "Such tax levy shall be certified   to
      the County Tax Assessor and Collector,     who
      shall be the assessor-collector    for the
      district.    The tax rolls of the County
      shall be the tax rolls of the District."
          This was eliminated      by a Committee amendment In
the Senate by the substitution      of the following:
             "The values of property in the said
      district   shall be the same values as shown
      on the County tax rolls."
           (See Senate Journal, 55th Legislature, Regular
Session, dated March 26, 1957, pages 598-599.) which, as
will be observed,  is the language of the bill as It finally
passed and was approved.
           The Legislature,   therefore,  took pains to make sure
that the Tax Assessor-Collector     had no authority to collect
this tax and we think clearly manifested a legislative        intent
that the tax is not a county tax but strictly      a district    tax.
It is of no importance that the boundaries of the district
are tioterminus with the boundaries of the county.       It is still
a Fire Prevention District.
           The foregoing constitutes    a sufficient  answer to
your question No. 1. Since we have held that the tax Is not
a county tax and not collectable     by the County Tax Assessor-
Collector,  we find It unnecessary to answer questions Nos. 2
and 3 as they become moot In view of the facet that your
questions and the answers you make are directed      to and per-
tain to the duties of the Tax Assessor-Collector.
            We do answer your fourth question,        however, which
is separate and apart from the authority of the County Tax
Assessor-Collector      to collect   the taxes.    We hold that the
election   of November 6, 1956, In view of the validating
provisions    of the Act pertaining     to districts   previously
established    Is sufficient     to meet the requirements of Section
8(a) concerning the inclusion        of incorporated   cities,   towns
and villages    so as to make them a part of said Rural Fire
District   and the property therein is subject to the Three
(3#) Cent tax.
Hon. Glyndon M. Hague,       page 5 (Ww-308)


          It is not to be inferred from this opinion that
we hold that the governing board of the Rural Fire Prevention
District may not set up its own tax assessing and collection
system but refrain from any specific  ruling thereon in this
opinion.

                             SU.MMARY
            The County Tax Assessor-Collector     of
            Johnson County has no authority under
            Senate Bill No. 372 to assess or collect
            the Three (34) Cent tax on the One Hundred
            ($100.00) Dollar valuation of property
            located In a Fire Prevention District       for
            the tax is not a county tax and nowhere in
            said bill is authority conferred upon the
            County Tax Assessor-Collector     to assess
            or collect  the tax.   It is unnecessary to
            answer your questions Nos. 2 and 3 as they
            become moot in view of our answer to your
            question No. 1.
            The election    held November 6, 1956, in
            view of the validating     provisions   of the
            Act meets the requirements of Section 8(a)
            of the Rural Fire Prevention District       con-
            cerning the inclusion     of incorporated
            cities,   towns, and villages    located in
            Johnson County and the residents       of said
            District   and their property is subject to
            the tax provided .for in the Act.

                                  Very truly   yours,
LPL:gs
                              WILL WILSON
APPROVED                      Attorney General
OPINIONCOMMITTEE
George P. Blackburn, Chairman
John H. Minton                    BY
                                       L. P. Lollar
Marietta   MacGregor Payne             Assistant
B. Hi Timmins, Jr:
Fred Werkenthin
REVIEWEDFORTHE ATTORNEYGENERAL
BY:
       James N. Ludlum